—In an action to recover damages for false arrest, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Barone, J.), entered April 17, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants established their prima facie entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320, 325). Since the plaintiffs’ opposing submissions *593failed to demonstrate the existence of triable issues of fact, the court properly granted the defendants’ motion for summary judgment (see, Alvarez v Prospect Hosp., supra; Andre v Pomeroy, 35 NY2d 361, 364; Coughlin v Corbett, 251 AD2d 616; Mercantini v Harborfields Cent. School Dist., 253 AD2d 484; cf., Byrd v Middleton-Bond, 253 AD2d 510). Bracken, J. P., Sullivan, Friedmann and Florio, JJ., concur.